Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  ERIC FLORES,


		Relator.



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 



No. 08-07-00337-CR

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS


	Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Alma Trejo, Judge
of County Criminal Court At Law Number One to immediately set a date for his trial with adequate
counsel.  Flores argues his counsel has attempted to make him a witness against himself.  Flores also
contends Judge Trejo has intimidated his right to speedy trial.  Additionally, Flores filed
supplemental petitions in which he asserted the following:  (1) that this Court compel Judge Trejo
to abide by his right to a speedy trial, (2) to disregard any political retribution that is stemmed by the
invocation of his rights, (3) that Judge Trejo not allow any person that does not hold an interest in
his criminal case to enter her courtroom to intimidate him regarding his innocence, (4) to prevent his
counsel from changing in order to proceed with litigation, (5) to compel Judge Trejo to disregard all
political influence and allow him to exercise his right to a speedy trial, and (6) for this Court to order
a pretrial setting.
	In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition provided, Flores has not demonstrated he is entitled to mandamus
relief.  See Tex.R.App.P. 52.8.
 
December 20, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)